 

USIXS SDNY
DOCUMENT

  

en aed

 

 

 

 

UNITED STATES DISTRICT COURT FLECTY gpk As ee EN RE
SOUTHERN DISTRICT OF NEW YORK Woo”
So x aes
DAN yee a i
LESHAWN DAWSON, on behalf of himself and all : \ AN. 0 i 2a
others similarly situated, :
Plaintiff,
. ORDER
-against- —
TATCHA, LLC, ; 19 Civ. 7613 (GBD)
Defendant. :
—w~—  -—e wr eee wee ewe ee we we ee ww ew ee ee ee eee xX

GEORGE B. DANIELS, United States District Judge:
This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to

restoring the action to this Court’s calendar if an application to restore is made within thirty (30)
days of this Order.

Dated: New York, New York
January 7, 2020

SO ORDERED.

Garon &D One

CEPRG DANIELS
es District Judge

 

 

 
